Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the word “means” reserved for use in claim language..  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable cover used for insulating the audio component as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  Also, this element must be provided with a reference number, and this number needs to be consistent with the reference number used in the written specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
Claim1 is objected to because of the following informalities:  Claim 1, line 2-3 recites a duplicate term “back panel”.  It appears one of these terms should be replaced with - - front panel - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivera (US 9,112,993 B1).
Re claim 1:  Rivera teaches a beverage jar holder (figure 2) comprising, a corpus having a base (bottom side of basket (177) for at least one beverage jar (bottle(s) ; a barrier substantially surrounding said base; said barrier having a back panel (interpreted as a front panel) and back panel (note basket contains side panels one of which is considered a front panel and another considered a back panel); at least one attachment means (170) mounted along said corpus; wherein said attachment means removably mounting onto a support surface (210); an audio component (120) disposed below said base (see figure 2) capable of receiving a radio signal (from a device such as a cellular phone that send RF (radio frequency) waves and amplifying (column 5, line 5) said radio signal on an onboard speaker (140); and wherein said corpus insulating said audio component with a removable cover (180) inherently can be removed from components inside.
Re claim 2: see center of audio component (120) as depicted in figure 3 which includes a plurality of control buttons
Re claim 7: note audio component (120) can transmit and receive signals wirelessly (column 4, line 67 – column 5, line 9) operating as the claimed transceiver
Re claim 9: note basket (177) contains side walls (figure 2) that surround the base as set forth
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Panzella (US 2013/0341216 A1).
The teaching of Rivera is discussed above and incorporated herein.  Rivera however does not teach the use of suction cups (claim 3) that are removable (claim 4).  Panzella teaches in a similar environment to use suction cups (81-84) as a way of attaching the unit to a wall.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such suction cups as taught by Panzella in the device arrangement of Rivera to predictable provide a way of directing attaching the deice to a wall.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacovino (US 2003/0210141 A1) in view of Rodrigues (US 6,318,689 B1).
Re claim 1:  Iacovino teaches a beverage jar holder (figure 1) comprising, a corpus having a base (bottom of receptacle 30) for at least one beverage jar (20); a barrier substantially surrounding said base (side wall(s) of (30) forming as set forth a panel(s); 
Re claim 2: note the arrangement used for audio control can include a plurality of controllers including microcontrollers or microprocessors (paragraph [0042] and power switch controller in the form of a logic switch (paragraph [0034]  
Re claims 3-4: note Rodriguez teaches the use of at least one suction cup (figures 4 and 7) that when used in Iacovino predictably provide a way of securing the beverage container to a wall.  Also not as set forth in claim 4, these suction cups are removeably mounted 
Re claim 9:  note the barrier used in Iacovino (side walls of (30) form sidewalls that surround the base.
13. 	Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacovino (US 2003/0210141 A1) in view of Rodriguez as applied to claims 1-4 and 9 and further in view of Ferrao et al. (US 2020/0352374 A1).
Re claim 5:  The teaching of Iacovino and Rodriguez is discussed above and incorporated herein. This combination however does not teach the use of a plurality of suction cups attached to the bottom base as set forth.  Ferraro et al. teaches in a similar environment to use a plurality of suction cups as set forth (see figures 2 and 10) to mount a container to surface.  It would have obvious to one of ordinary skill in the art before the filing of the invention to incorporate such an attachment means into the arrangement of Iacovino and Rodriguez as applied to predictably provide a way of securing the beverage container to a surface.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 6:  The combination of Iacovino (US 2003/0210141 A1) in view of Ferrao et al. (US 2020/0352374 A1) does not teach a speaker opening at a bottom surface as set forth.  Instead it appears that in Iacovino that the speaker openings are in a side surface ((figure 1).   This differences is considered to amount to no more than an obvious alternative rearrangement of parts to achieve similar results of providing audio to a user.  It would have been obvious to one of ordinary skill in the art to rearrange the place of the speaker/speaker openings in Iacovino (US 2003/0210141 A1) in view of Ferrao et al. (US 2020/0352374 A1)., to provide bottom openings instead of side openings as applied to predictably provide an alternative arrangement that obtains a similar result.  Therefor the claimed subject matter would have been obvious before the filing of the invention.     
14. 	Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacovino (US 2003/0210141 A1) in view of Rodrigues (US 6,318,689 B1) as applied to claims 1-4 and 9 above, and further in view of Gordon (US 7,909,202 B1).
.  
15. 	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iacovino (US 2003/0210141 A1) in view of Rodrigues (US 6,318,689 B1) as applied to claims 1-4 and 9 above, and further in view of Moore (U. S. Patent 4,183,226).
The teaching of Iacovino (US 2003/0210141 A1) in view of Rodrigues (US 6,318,689 B1) is discussed above and incorporated herein.  This combination however does not teach the use of a cavity filled with a freezable solution (claim 10) that is removable (claim 11).  Moore teaches in a similar environment that a removable cavity filled with a freezable solution (column 3, line 34 – 50) to enable a refrigeration independent of the beverage can and/or the holder. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Iacovino (US 2003/0210141 A1) in view of Rodrigues (US 6,318,689 B1) as applied to predictably allow for a refrigeration independent of the beverage can and/or the holder.  Therefor the claimed subject t matter would have been obvious before the filing of the invention.  
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iacovino (US 2003/0210141 A1) in view of Rodrigues (US 6,318,689 B1) as applied to claims 1-4 and 9 above, and further in view of Rivera (US 9,112,993 B1).
The teaching of Iacovino (US 2003/0210141 A1) in view of Rodrigues (US 6,318,689 B1) is discussed above and incorporated herein.  This combination however does not teach the use of a transceiver as set forth in claim 7.  Rivera teaches in a similar environment to transmit and receive signals wirelessly (column 4, line 67 – column 5, line 9) operating as the claimed transceiver to provide signals to and from a remote source.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a transceiver in the arrangement of  Iacovino (US 2003/0210141 A1) in view of Rodrigues (US 6,318,689 B1) as applied to predictably provide a means to allow for a two way communication to a remote device.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Conclusion
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mosseri (the same inventor as the present application) teaches a similar glass holder that incorporates a speaker used to reproduce radio signals.
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/17/21